
	
		II
		110th CONGRESS
		2d Session
		S. 2868
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2008
			Mr. Gregg (for himself,
			 Mr. Alexander, Mr. Hatch, Mrs.
			 Dole, Mr. Cornyn, and
			 Mr. Sununu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title II of the Immigration and Nationality Act
		  to replace the diversity visa lottery program with a program that issues visas
		  to aliens with an advanced degree.
	
	
		1.Immigrants with advanced
			 degrees
			(a)Worldwide
			 levelSection 201 of the Immigration and Nationality Act (8
			 U.S.C. 1151) is amended—
				(1)in subsection
			 (a)(3), by inserting striking diversity immigrants and inserting
			 immigrants with advanced degrees; and
				(2)by amending
			 subsection (e) to read as follows:
					
						(e)Worldwide level
				of immigrants with advanced degreesThe worldwide level of
				immigrants with advanced degrees described in section 203(c)(2) is equal to
				55,000 for each fiscal
				year.
						.
				(b)Allocation of
			 immigrant visasSection 203 of the Immigration and Nationality
			 Act (8 U.S.C. 1153) is amended—
				(1)by amending
			 subsection (c) to read as follows:
					
						(c)Immigrants with
				advanced degrees
							(1)Aliens who hold
				an advanced degree in science, mathematics, technology, or engineering
								(A)In
				generalQualified immigrants who hold a master’s or doctorate
				degree in the life sciences, the physical sciences, mathematics, technology, or
				engineering shall be issued immigrant visas or otherwise granted permanent
				resident status each fiscal year in a number not to exceed the worldwide level
				allotted under section 201(e).
								(B)Economic
				considerationsBeginning on the date which is 1 year after the
				date of the enactment of this paragraph, the Secretary of State, in
				consultation with the Secretary of Commerce, the Secretary of Homeland
				Security, and the Secretary of Labor, and after notice and public hearing,
				shall determine which of the degrees described in subparagraph (A) will provide
				immigrants with the knowledge and skills that are most needed to meet
				anticipated workforce needs and protect the economic security of the United
				States.
								(2)Maintenance of
				informationThe Secretary of State shall maintain information on
				the age, degree (including field of study), occupation, work experience, and
				other relevant characteristics of immigrants issued immigrant visas or
				otherwise granted permanent resident status under paragraph
				(1).
							;
				and
				(2)in subsection
			 (e), by amending paragraph (2) to read as follows:
					
						(2)Immigrant visas and adjustment of
				status under subsection (c) (relating to immigrants with advanced degrees)
				shall be issued as follows:
							(A)If the Secretary of State has not made
				a determination under subsection (c)(1)(B), immigrant visas shall be issued, or
				adjustment granted, in a strictly random order established by the Secretary for
				the fiscal year involved.
							(B)If the Secretary of State has made a
				determination under subsection (c)(1)(B) and the number of eligible qualified
				immigrants who have a degree selected under such subsection and apply for an
				immigrant visa described in subsection (c) is greater than the worldwide level
				specified in section 201(e), the Secretary of State shall only issue immigrant
				visas to, or the Secretary of Homeland Security shall only adjust the status
				of, such immigrants in a strictly random order established by the Secretary for
				the fiscal year involved.
							(C)If the Secretary of State has made a
				determination under subsection (c)(1)(B) and the number of eligible qualified
				immigrants who have degrees selected under such subsection and apply for an
				immigrant visa described in subsection (c) is not greater than the worldwide
				level specified in section 201(e), the Secretary of State (or the Secretary of
				Homeland Security in the case of adjustment of status) shall—
								(i)issue immigrant visas to, or adjust
				the status of, eligible qualified immigrants with degrees determined under
				subsection (c)(1)(B); and
								(ii)issue any remaining immigrant
				visas to, or adjust the status of, other eligible qualified immigrants with
				degrees described in subsection (c)(1)(A) in a strictly random order
				established by the Secretary for the fiscal year
				involved.
								.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2008.
			2.Advanced degree
			 visa carryoverSection
			 204(a)(1)(I)(ii)(II) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(I)(ii)(II)) is amended to read as follows:
			
				(II)An immigrant visa made available
				under subsection 203(c) for fiscal year 2009, or for any subsequent fiscal
				year, may be issued, or adjustment of status under section 245(a) may be
				granted, to an eligible qualified alien who has properly applied for such visa
				or adjustment of status in the fiscal year for which the alien was selected
				notwithstanding the end of such fiscal year. Such visa or adjustment of status
				shall be counted against the worldwide levels set forth in section 201(e) for
				the fiscal year for which the alien was
				selected.
				.
		
